Name: Commission Regulation (EEC) No 3360/83 of 29 November 1983 extending the period of storage of certain quantities of dried figs and dried grapes held by storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/28 Official Journal of the European Communities 30 . 11 . 83 COMMISSION REGULATION (EEC) No 3360/83 of 29 November 1983 extending the period of storage of certain quantities of dried figs and dried grapes held by storage agencies Whereas the storage aid for products purchased during the 1981 /82 marketing year is fixed in Article 3 of Commission Regulation (EEC) No 2426/81 Q and for products purchased during the 1982/83 marketing year in Article 3 of Commission Regulation (EEC) No 2194/82 (8) ; whereas this aid takes account of interest cost in connection with the purchase of the products ; whereas the aids should therefore be maintained during the extended storage period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1088 /83 0, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Articles 10 ( 1 ) and 14 thereof, Whereas Article 10 of Regulation (EEC) No 2194/81 provides for the granting of storage aid to storage agencies for the quantities of dried figs and dried grapes which they have purchased under the contracts provided for in that Regulation for the duration of storage of the fruit in question , which is not to extend beyond the end of the marketing year ; whereas, however, it is stipulated in that Article that where the market situation so requires extension of the storage of certain quantities may be authorized ; Whereas for dried figs and dried grapes from the 1981 /82 marketing year the storage period has been extended until the end of the 1982/83 marketing year by Commission Regulation (EEC) No 2229/83 (^; whereas Council Regulation (EEC) No 1603/83 (6) lays down special measures for the disposal of those products ; whereas the period of storage should be extended until the products are disposed of ; Whereas at the end of the 1982/83 marketing year a certain quantity of dried figs and dried grapes purchased during that marketing year by the storage agencies is still in stock ; whereas the storage period for such products should be extended into the following marketing year ; Article 1 The period of storage for the quantities of dried figs and dried grapes purchased by storage agencies pursuant to Article 3 of Regulation (EEC) No 2194/81 and still held by them shall be extended : (a) for the products covered by Regulation (EEC) No 1603/83 , until they are disposed of in accordance with the provisions of that Regulation , and (b) for products purchased during the 1982/83 marketing year, until 31 January 1984. Article 2 The storage aid set : (a) in Article 3 of Regulation (EEC) No 2426/81 for products from the 1981 /82 marketing year, and (b) in Article 3 of Regulation (EEC) No 2194/82 for products from the 1982/83 marketing year shall be granted to storage agencies for the actual dura ­ tion of storage of the respective products . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 73, 21 . 3 . 1977, p. 1 . 2 OJ No L 118 , 5 . 5 . 1983 , p. 16 . (3 ) OJ No L 214, 1 . 8 . 1981 , p . 1 . (4) OJ No L 296, 28 . 10 . 1983 , p . 1 . 0 OJ No L 214, 5 . 8 . 1983 , p . 8 . (0) OJ No L 159 , 17 . 6 . 1983 , p . 5 . 0 OJ No L 240 , 24. 8 . 1981 , p . 22 . (8) OJ No L 233 , 7 . 8 . 1982, p . 18 . 30 . 11 . 83 Official Journal of the European Communities No L 335/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1983 . For the Commission Poul DALSAGER Member of the Commission